Title: [Diary entry: 11 March 1790]
From: Washington, George
To: 

Thursday 11th. A Letter from Arthur Campbell Esqr. of Washington County Virginia to the Secretary at War was put into my

hands by the latter containing the following information—the letter dated 6th. Feb. 90. That half the Cherokee Nation wd. desire to remain Neutre in case of a war between the United States and the Creek Indians—viz.—Those in the Neighbourhood of Chota & all those which are called the Middle Settlements. The Towns on the Tennessee below Hiuassee, & those on the heads of the Caussa would aid the Creeks. That from the Long Island in Holstein to the Junction of French Broad the Navigation is equal to that of Monongahela between the Mouth of Cheat & Pitsburgh. Below it it is exceeding good to where the River passes through Cumberland Mountain, a distance of about 150 Miles by Water. Here the River runs with great rapidity against a steep rock which forms its bank and makes a short turn & gives this place the name of the Whirl; the River here not being more than the 4th. of its common breadth above & below it is very deep but not dangerous with care. That from this place the river moves with a gentle current Southerly near the foot of the Cumberland Mountn. on the West side for about 100 Miles (something Eastwardly of this distance the Mountain ends) then it begins to turn Northwardly 100 miles more to the upper end of the Muscle shoals. That these Muscle shoals are gentle rapids for about 30 miles, and the difficulty lays in strangers missing the right Channel—the River being 2 Miles wide & full of small Islands. That the Creek landing on the Tennessee, is about 80 Miles below the Whirl, from whence there is a good road to the Caussa, on the branches of which, and the Alibama river (both waters of the Mobile) most of the Upper Creeks live. That below the Muscle shoals a Row boat of any size may ascend the river with almost the same facility it passes downwards. That from Nashville to the lower settlements on Holstein the New road is computed 180 miles. Miro is the name of the District. That from Nashville to the Muscle Shoals is 70 Miles. That it is the upper Creeks generally, the Cherokees of the lower towns to wit Chickamaga, Nickgjack & Crows Town, that give annoyance to the Southern Settlements at Kentucky, the Path through the Wilderness, and the Holstein Settlements. That the Miro District (which contains all the Cumberland Settlements) can raise 800 good Militia men—total number of Inhabitants may be abt. 4000 besides Slaves. That Washington District in North Carolina contains 4000

Mila. and Washington District in Virginia about 2000 Do.—The two latter mostly in Holstein Valley. That Kentucky District has betwn. Eight & 10,000 Men. That in his opinion, a Regiment of Militia could be raised to go against the Southern Indians to serve one Campaign in Six weeks after the officers should receive orders for the purpose and that before the expiration of that time 560 Regular Troops could be enlisted to serve three years or better—call them Rangers. The light Infantry Companies & Troops of horse in the different western Counties might be ordered into Service agreeable to the existing Laws of Virga. Out of these a fine Ranging Regiment might be Enlisted. That the Distances, as computed, from place to place are as follow—viz. 

From
Lexington in Kentucky




To
Danville
30
Miles



Green River
60




Big Barren River
60




Red river Station
40




Nashville on Cumbd.
25




Muscle Shoals
70





    
285


From
Lexington to Crab Orchd.
40



To
Cumberland Gap
100




The Mouth of Hiwassee
70




Big Shoemac Town (Cherok.)
40




Creek Towns
60





    
310


From
Nashville to Holstein




To
Bledsoes Lick
30




Big Salt lick (Cumberd.)
30




Junction of the Holstein & Tennessee
100





    
160


From the Mouth of Holstein the direct way to the Creek Towns


To
Hiwassee old Town (Cherokees)
40




Big Shoemac
30




Upper Creeks on Caussa Waters
60





    
130

 The following Gentlemen dined here to day—viz. Mr. Read of the Senate, the Speaker, and following Gentlemen of the House of Representatives—viz.—Messrs. Gilman, Goodhue,

Aimes Wadsworth, Trumbull, Benson, Lawrence, Peter Muhlenberg, Wynkoop Vining, Carroll, Contee, Madison Page & Sumpter—also Judge Bedford and Mr. John Trumbull.